DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.  The arguments are presented that one of ordinary skill in the art would not combine the teachings of Kim and Albano due to Albano teaching barium titanate for a solid state electrolyte material and that Albano would not teach barium titanate materials combined with electrode materials before sintering.  These arguments are not found persuasive due to the fact that the rejection is in view of the combination of Kim and Albano.  Albano teaches “these materials may also be combined with anode and cathode materials (using conventional blending or a variety of milling techniques) prior to electrode fabrication” [0234].  This indicates that the materials are effective in an electrode composition.  When combined with the method of Kim which teaches mixing prior to sintering [Kim 0035-0036] this would result in the materials being combined with the positive electrode materials of Kim during the mixing step taught by Kim which would be followed by the sintering step of Kim [0035-0036].  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see page 8, filed 2/26/2021, with respect to the rejection(s) of claim(s) 6-11 under Kim and Albano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Albano, and the new prior art of Jung et al. (US 2005/0175897 A1, hereafter Jung).  Jung is relied upon for teaching the use of precipitation and preparation of complex oxides of nickel and cobalt [0029-0032] as required by the new claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0047717 A1, hereafter Kim) in view of Albano et al. (US 2016/0351973 A1, hereafter Albano).
With regard to claim 1, Kim teaches a method for producing a positive electrode material for a nonaqueous secondary battery [0002, claim 21], comprising the steps of:
mixing a compound containing lithium, a compound containing nickel, and a compound containing titanium to form a mixed material [0035]; and
sintering (heating) the mixed material to form a lithium transition metal composite oxide [0036].
3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim for its high dielectric strength, as taught by Albano [Albano 0234].
With regard to claim 2, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) which would overlap and obviate the claimed composition [0036].
With regard to claims 3-4, Kim teaches a molar ratio between 0.02 and 0.515 between nickel and titanium containing components (which would encompass and obviate the claimed ranges) [0017].  Kim does not explicitly teach the use of BaTiO3 as a titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim since it is known to have a high dielectric strength [Albano 0234].
With regard to claim 5, Kim teaches the use of sintering (heating) temperatures between 550°C and 950°C, which would encompass and obviate the claimed range [0036].

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0047717 A1, hereafter Kim) in view of Albano et al. (US 2016/0351973 A1, hereafter Albano) as applied to claims 1-5, further in view of Jung et al. (US 2005/0175897 A1, hereafter Jung).
With regard to claims 6-7, Kim teaches a method for producing a positive electrode material for a nonaqueous secondary battery [0002, claim 21], comprising the steps of:
mixing a compound containing lithium, a compound containing nickel, and a compound containing titanium to form a mixed material [0035]; and
sintering (heating) the mixed material to form a lithium transition metal composite oxide [0036].
Kim does not explicitly teach preparing a complex oxide containing nickel and cobalt by precipitation.  However in the same field of endeavor, Jung teaches the formation of oxide compounds of nickel and cobalt by precipitation (claim 7) [0029-0032].  It would have been obvious to one of ordinary skill in the art to use the precipitation method of Jung with the method of Kim since it is well known in the art and is known to be effective for use with mixing methods and heating [Jung 0039] which are similar to the methods of Kim [0035-0036].
Kim does not explicitly teach the use of BaTiO3 as the titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium 
With regard to claim 8, Kim teaches a composition with the formula LiuNivTiwAlxCoyOx (where u is between 0.8 and 1.2, v is between 0.5 and 0.99, w is between 0.01 and 0.5, x is between 0 and 0.5, y is between 0 and 0.5, and z is between 1.8 and 2.3) which would overlap and obviate the claimed composition [0036].
With regard to claims 9-10, Kim teaches a molar ratio between 0.02 and 0.515 between nickel and titanium containing components (which would encompass and obviate the claimed ranges) [0017].  Kim does not explicitly teach the use of BaTiO3 as a titanium containing compound.  However, in the same field of endeavor Albano teaches using BaTiO3 with electrode materials [0234].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the BaTiO3 of Albano as the titanium containing compound of Kim since it is known to have a high dielectric strength [Albano 0234].
With regard to claim 11, Kim teaches the use of sintering (heating) temperatures between 550°C and 950°C, which would encompass and obviate the claimed range [0036].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/910,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method for producing a positive electrode material for a nonaqueous secondary battery comprising the steps of mixing a lithium containing compound, a nickel containing compound, and barium titanate to form a mixed material and sintering the mixed material to form a lithium transition metal oxide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724